Citation Nr: 0908491	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
under 38 U.S.C.A. § 1151 for scarring as residuals of 
exploratory laparotomy.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1945, during World War II.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
Regional Office (RO), which inter alia granted compensation 
for scar, status-post exploratory laparotomy under 
38 U.S.C.A. § 1151, and assigned a 10 percent rating.  The 
Veteran disagreed with his evaluation and subsequently 
perfected an appeal.   

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

In his "Statement in Support of Claim" (VA Form 21-4138), 
received June 2007, the Veteran raised the issue of 
compensation under 38 U.S.C.A. § 1151 for gastroesophageal 
reflux disease (GERD).  The Board refers this matter to the 
RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran is seeking entitlement to an initial rating in 
excess of 10 percent under 38 U.S.C.A. § 1151 for scarring as 
residuals of exploratory laparotomy.  Although the Board 
regrets the additional delay, further development is needed 
prior to adjudicating the merits of the increased initial 
rating claim.

In a January 2008 decision, the Board noted that the Veteran 
had two scars due to the exploratory laparotomy.  See 
September 2004 VA Examination Report; July 2006 VA 
Examination Report.  The Board determined that further 
development was required, and remanded the claim to the 
RO/AMC to obtain the Veteran's treatment records not 
previously associated with the claims file from the VA 
Medical Center (VAMC) in Jackson, Mississippi.  Further, the 
Board directed the RO to readjudicate the Veteran's claim of 
entitlement to an initial rating in excess of 10 percent 
under 38 U.S.C.A. § 1151 for scarring as residuals of 
exploratory laparotomy in light of all the evidence of 
record, including any newly obtained treatment records, and 
render a decision regarding a separate rating for each of the 
Veteran's two scars.  

The RO/AMC obtained and associated the Veteran's treatment 
records from the Jackson VAMC with the claims file, and 
readjudicated the claim.  However, the RO/AMC failed to 
address a separate rating for each of the Veteran's two 
scars.  See September 2008 Supplemental Statement of the 
Case.  

Thus, the RO has not adjudicated the Veteran's claim of 
entitlement to an initial rating in excess of 10 percent 
under 38 U.S.C.A. § 1151 for scarring as residuals of 
exploratory laparotomy based on a separate rating for an 
additional scar.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

As noted above, the RO/AMC obtained and 
associated the Veteran's treatment 
records from the Jackson VAMC with the 
claims file, and readjudicated the 
claim.  However, the RO/AMC failed to 
address separate ratings for each of 
the Veteran's two scars, including one 
in the right upper quadrant and the 
other expanding from the symphysis 
pubis to the xiphoid.  See October 2004 
rating decision; September 2008 
Supplemental Statement of the Case; 
Stegall v. West, 11 Vet. App. 268 
(1998).

Therefore, readjudicate the claim of 
entitlement to an initial rating in 
excess of 10 percent under 38 U.S.C.A. 
§ 1151 for scarring as residuals of 
exploratory laparotomy to include 
consideration of separate ratings for 
each of the two service-connected scars.  
The RO should consider any additional 
evidence of record, specifically newly 
obtained treatment records from the 
Jackson VAMC.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



